EXHIBIT 10.1

SEPARATION AGREEMENT

THIS SEPARATION AGREEMENT is entered into on November 26, 2006, between Kenexa
Technology, Inc., a Pennsylvania corporation (the “Company”), and Eliot Chack,
also known as Elliot H. Clark (“Executive”).

WHEREAS, Executive has been an Executive of the Company and its Parent and
Subsidiaries (as hereinafter defined), most recently in the position of Chief
Operating Officer, a member of the Boards of Directors of the Parent and
Subsidiaries, and Secretary of the Parent and its Subsidiaries;

WHEREAS, the Company, its Parent and Subsidiaries, and Executive, wish to end
the employment relationship and Executive’s service on their Boards of Directors
and as their Secretary.

In consideration of the mutual covenants contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1.             End of Employment.

(a)           The Company and Executive hereby agree that the employment of
Executive with the Company and its Parent and Subsidiaries shall end on November
30, 2006 (the “Separation Date”).  Executive also agrees that his service as a
member of the Board of Directors and as an officer of the Company, Parent and
its Subsidiaries shall end on November 30, 2006, and he hereby resigns from all
such positions, effective on the Separation Date.  Executive shall take such
actions reasonably requested by the Company in furtherance of the foregoing to
evidence the end of such employment and such service as a director, Secretary
and/or officer.

(b)           For purposes of this Agreement, “Parent” shall mean Kenexa
Corporation and “Subsidiaries” shall mean any corporation or other entity of
which the securities or other ownership interests having the voting power to
elect a majority of the board of directors or other governing body are, at the
time of determination, owned by the Company or Parent, directly or through one
of more Subsidiaries.

2.             Compensation and Benefits.  In connection with Executive’s
separation from employment with the Company and conditioned on the effectiveness
and non-revocation of the Release (as defined in Section 5 below), the Company
shall pay or cause to be paid or provided to the Executive the following amounts
and benefits:

(a)           Salary.  Executive shall be entitled to receive his base salary
(at a rate of $250,000 per annum) through the Separation Date.  As payment of
severance under this Agreement, Executive shall be entitled to receive his base
salary (at a rate of $250,000 per annum) until November 29, 2008 (the “Payment
End Date”).  Executive shall not be entitled to receive any amounts of base
salary or severance for any period after the Payment End Date.  Such severance
payments shall be made semi-monthly in accordance with the Company’s current
payroll practices.  Executive acknowledges that he has no accrued unused
vacation days or paid time off days and shall not accrue any additional paid
time off or vacation pay.

(b)           Expenses.  There will be no expense reimbursement.

(c)           Bonus.  Executive shall be entitled to receive in accordance with
the Bonus Plan dated January 27, 2006  any amounts that may be due to him
pursuant to his Bonus Plan in


--------------------------------------------------------------------------------




respect of a bonus for the calendar year 2006 as if he remained employed through
December 31, 2006, payable at the same time as comparable bonuses for such year
are paid to continuing executives of the Company.

(d)           Vested Stock Options.  As additional payment of severance payments
under this Agreement, Executive shall be entitled to have options to purchase
twenty-eight thousand three hundred thirty-three (28,333) shares of the stock
option grant dated June 24, 2005 treated as fully vested (“Vested Options”). The
Vested Options shall be subject to the terms and conditions of the 2005 Equity
Incentive Plan (“Plan”) (except the vesting provisions). Executive shall be
entitled to have any restrictive legend attached to Executive’s shares of
restricted stock and the shares underlying his Vested Options removed beginning
on March 1, 2007 .  All other grants of stock options which have not vested as
of the Separation Date in accordance with the Plan or any other equity
compensation plan maintained by the Company and any applicable award agreement
are hereby forfeited and cancelled.

(e)           Withholding.  All amounts payable to Executive as compensation
hereunder shall be subject to all required and customary withholding by the
Company.

(f)            Insurance.  Until May 29, 2010, the Company shall, at its
expense, pay the employer portion of the premiums for group medical insurance at
the level and with the coverage in effect for Executive and his dependents
immediately prior to the Separation Date; provided, however, that if the Company
is unable to provide coverage as described in this paragraph 2(f), the Company
shall pay to Executive the amounts equal to the employer portion of such
premiums which it would have paid (and at the same times it would have paid
them) had such coverage been available.  The foregoing shall satisfy any
obligation of the Company to Executive under the provisions of the Consolidated
Omnibus Budget Reconciliation Act (“COBRA”). The Company’s obligation hereunder
with respect to the foregoing benefits shall be limited to the extent that the
Executive obtains any such benefits pursuant to a subsequent employer’s benefit
plans, in which case the Company may reduce the coverage of any benefits it is
required to provide the Executive hereunder so long as the aggregate coverage
and benefits of the combined benefit plans is no less favorable to the Executive
than the coverages and benefits required to be provided hereunder.  This
subsection (f) shall be interpreted so as to preclude any other benefits to
which the Executive, his dependents or beneficiaries might otherwise be entitled
under any of the Company’s employee benefit plans, programs or practices
following the separation of employment of the Executive except as the
Executive’s claim as to the balance in the Company’s 401(k) Plan and as to
benefits set forth herein.

(g)           The Company shall obtain a Tail for Executive on, or otherwise
provide to Executive, D&O Insurance coverage for a period of two (2) years after
the Separation Date in an amount not less  than the current coverage.

(h)           Transition Benefits.For the period commencing on the Separation
Date and ending on November 29, 2007, the  Company will reimburse Executive for
the reasonable  cost, not in excess of $3,000 per month, of outplacement,
executive office and e-mail services. In addition, the Company will maintain
Executive’s e-mail account through June 30, 2007, with an out-of-office reply
message directing Company inquiries to the appropriate e-mail address at the
Company and providing Executive’s e-mail and phone number for personal inquiries
to Executive.

(i)            Laptop.  Kenexa hereby conveys to Executive title to the laptop
computer “as is” for the sum of $1.00


--------------------------------------------------------------------------------




(j)            Company Property.  Upon request by the Company at any time,
Executive will promptly destroy or return to the Company all property, records
and files of the Company or containing Company information in his possession,
including on his laptop.

3.             Confidential Information.

(a)           Obligation to Maintain Confidentiality.  Executive acknowledges
that the continued success of the Company and its Parent and Subsidiaries,
depends upon the use and protection of a large body of confidential and
proprietary information.  All of such confidential and proprietary information
existing prior hereto, now existing or to be developed in the future will be
referred to in this Agreement as “Confidential Information.”  Confidential
Information will include all information of any sort (whether merely remembered
or embodied in a tangible or intangible form) that is (i) related to the
Company’s, Parent’s or Subsidiaries’ current or potential business and (ii) is
not generally available to the public.  Confidential Information includes,
without specific limitation, the information, observations and data obtained by
Executive during the course of his employment by the Company, the Parent and its
Subsidiaries concerning the business and affairs of the Company, the Parent and
its Subsidiaries, information concerning acquisition opportunities in or
reasonably related to the Company’s, the Parent’s or its Subsidiaries’ business
or industry of which Executive becomes aware during such employment, the persons
or entities that are current, former or prospective suppliers or customers of
any one or more of them during Executive’s employment, as well as development,
transition and transformation plans, methodologies and methods of doing
business, strategic, marketing and expansion plans, including plans regarding
planned and potential sales, financial and business plans, pricing, employee
lists and telephone numbers, locations of sales representatives, new and
existing programs and services, prices and terms, customer service, integration
processes, requirements and costs of providing service, support and equipment. 
Therefore, Executive agrees that he shall not disclose to any unauthorized
person or use for his own account any of such Confidential Information, unless
and to the extent that any Confidential Information is required to be disclosed
pursuant to any applicable law or court order.  Executive agrees to deliver to
the Company all memoranda, notes, plans, records, reports and other documents
(and copies thereof) relating to the business of the Company, the Parent or
Subsidiaries (including, without limitation, all Confidential Information) that
he may then possess or have under his control.

(b)           Ownership of Intellectual Property.  Executive agrees to make
prompt and full disclosure to the Company, the Parent or Subsidiaries, as the
case may be, of all ideas, discoveries, trade secrets, inventions, innovations,
improvements, developments, methods of doing business, processes, programs,
designs, analyses, drawings, reports, data, software, firmware, logos and all
similar or related information  (whether or not patentable and whether or not
reduced to practice) that relate to the Company’s, Parent’s or Subsidiaries’
actual or anticipated business, research and development, or existing or future
products or services and that are conceived, developed, acquired, contributed
to, made, or reduced to practice by Executive (either solely or jointly with
others) while employed by the Company, the Parent or Subsidiaries (collectively,
“Work Product”).  Any copyrightable work falling within the definition of Work
Product shall be deemed a “work made for hire” under the copyright laws of the
United States, and ownership of all rights therein shall vest in the Company,
the Parent or Subsidiaries.  To the extent that any Work Product is not deemed
to be a “work made for hire,” Executive hereby assigns and agrees to assign to
the Company, Parent or such Subsidiary all right, title and interest, including
without limitation, the intellectual property rights that Executive may have in
and to such Work Product.  Executive shall promptly perform all actions
reasonably requested by the Board to establish and confirm the Company’s, Parent
or such Subsidiary’s ownership (including, without limitation, providing
testimony and executing assignments, consents, powers of attorney, and other
instruments).


--------------------------------------------------------------------------------




(c)           Third Party Information. Executive understands that the Company,
Parent and its Subsidiaries have received from third parties confidential or
proprietary information that is not generally available to the public (“Third
Party Information”) subject to a duty on the Company’s, Parent’s and its
Subsidiaries’ part to maintain the confidentiality of such information and to
use it only for certain limited purposes.  Without in any way limiting the
provisions of Section 3(a) above, Executive will hold Third Party Information in
the strictest confidence and will not disclose to anyone (other than personnel
of the Company, Parent or its Subsidiaries who need to know such information in
connection with their work for the Company, Parent or such Subsidiaries) or use,
such Third Party Information unless expressly authorized by a member of the
Board in writing or required to be disclosed pursuant to any applicable law or
court order, provided that prior written notice of and an opportunity to object
to such requirement has been provided in writing in accordance with Section 7
hereof.

4.             Non-Compete, Non-Solicitation.

 (a)          Executive acknowledges that during the course of his employment
with the Company, the Parent and Subsidiaries he became familiar with the
Company’s, Parent’s and Subsidiaries’ trade secrets and with other Confidential
Information concerning the Company, the Parent, the Subsidiaries and their
predecessors, that he was given access to the Company’s, Parent’s and
Subsidiaries’ customers and prospective customers and to the Company’s, Parent’s
and Subsidiaries’ goodwill with customers and prospective customers, that he was
provided with specialized skills and training, and that his services were and
are of special, unique and extraordinary value to the Company, the Parent and
the Subsidiaries. In further consideration of the payments and benefits to him
under this Separation Agreement,  Executive agrees that, from the date of this
Agreement until November 29, 2008  (the “Noncompete Period”), he shall not
directly or indirectly own any interest in, manage, control, participate in,
consult with, render services for, or in any manner engage in any business
competing with the Employment Process Outsourcing and Human Capital Management
Software and Services businesses of the Company, the Parent or the Subsidiaries
(including, without limitation, employee surveys, pre-employment skills and
behavioral assessments, structured interviewing, talent management software
applications, HR analytics software, performance management software, onboarding
software, and exit interviewing) , as such businesses exist or were in process
during his employment by the Company, the Parent and the Subsidiaries
(collectively, the “Restricted Business”), within any geographical area in which
the Company or its Subsidiaries engage or plan to engage in such businesses.
Executive acknowledges that the Restricted Business is global in scope. Nothing
herein shall prohibit Executive from being a passive owner of not more than 2%
of the outstanding stock of any class of a corporation which is publicly traded,
so long as Executive has no active participation in the business of such
corporation.

(b)           During the Noncompete Period, Executive shall not directly or
indirectly through another person or entity (i) induce or attempt to induce any
employee of the Company, the Parent or any Subsidiary to leave the employ of the
Company, the Parent or such Subsidiary, or in any way interfere with the
relationship between the Company, the Parent or any Subsidiary and any employee
thereof, (ii) hire any person who was an employee of the Company, the Parent or
any Subsidiary at any time during his employment by the Company, the Parent and
its Subsidiaries or (iii) induce or attempt to induce any customer, supplier,
licensee, licensor, franchisee or other business relation of the Company, the
Parent or any Subsidiary to cease doing business with the Company, the Parent or
such Subsidiary, or in any way interfere with the relationship between any such
customer, supplier, licensee or business relation and the Company, the Parent or
any Subsidiary (including, without limitation, making any negative or
disparaging statements or communications regarding the Company, the Parent or
its Subsidiaries).

(c)           If, at the time of enforcement of this paragraph 4, a court shall
hold that the duration, scope or area of the restrictions stated herein are
unreasonable under circumstances then


--------------------------------------------------------------------------------




existing, the parties agree that the maximum duration, scope or area reasonable
under such circumstances shall be substituted for the stated duration, scope or
area and that the court shall be allowed to revise the restrictions contained
herein to cover the maximum period, scope and area permitted by law.  Executive
acknowledges that the restrictions contained in this paragraph 4 are reasonable,
that he has received good and valuable consideration for said restrictions, and
that he has reviewed the provisions of this Agreement with his legal counsel.

(d)           In the event of the breach by Executive of any of the provisions
of this paragraph 4, the Company will immediately cease making any further
payments under paragraph 2(a), the Company will immediately cease Executive’s
benefits and entitlements under paragraphs 2(f) and 2(h), and all then
outstanding Vested Options not exercised on the date of Executive’s breach shall
thereupon terminate. Executive and Company acknowledge that the cessation and
termination set forth in the preceding sentence are not an  estimate of or an
agreement as to the damages that would be caused by any breach of Executive’s
obligations under any provisions of this paragraph 4. Executive further
acknowledges that the Company has agreed to provide the payments and benefits
under paragraph 2 in exchange for Executive’s agreement to the provisions of
this paragraph 4. In the event of the breach  by Executive of any of the
provisions of this paragraph 4, the Company would suffer irreparable harm, and
in addition and supplementary to other rights and remedies existing in its favor
(including, without limitation, the right to the cessation and termination set
forth in the first sentence of this paragraph 4(d) and the right to recover
damages from Executive caused by any breach by Executive of this paragraph 4),
the Company shall be entitled to specific performance and/or injunctive or other
equitable relief from a court of competent jurisdiction in order to enforce or
prevent any violations of the provisions hereof (without posting a bond or other
security).  In addition, in the event of a breach  by Executive of this
paragraph 4, the Noncompete Period shall be tolled until such breach or
violation has been duly cured.

(e)           Nothing herein shall preclude Executive from  providing executive
search services to companies which do not engage in the Restricted Business,
provided that Executive complies with the provisions of paragraph 3 hereof.

5.             Release.  Executive shall execute the general release dated as of
the date hereof (the “Release”) attached as Exhibit A hereto.

6.             Executive’s Representations.  Executive hereby represents and
warrants to the Company that (i) the execution, delivery and performance of this
Agreement by Executive do not and shall not conflict with, breach, violate or
cause a default under any contract, agreement, instrument, order, judgment or
decree to which Executive is a party or by which he is bound, (ii) Executive is
not a party to or bound by any employment agreement, noncompete agreement or
confidentiality agreement with any other person or entity and (iii) upon the
execution and delivery of this Agreement by the Company, this Agreement shall be
the valid and binding obligation of Executive, enforceable in accordance with
its terms.  Executive hereby acknowledges and represents that he has consulted
with independent legal counsel regarding his rights and obligations under this
Agreement and that he fully understands the terms and conditions contained
herein.

7.             Notices.  Any notice provided for in this Agreement shall be in
writing and shall be either personally delivered, sent by reputable overnight
courier service or mailed by first class mail, return receipt requested, to the
recipient at the address below indicated:

Notices to Executive:

Eliot H. Chack

21 Canal Run West

Washington Crossing, PA 18977


--------------------------------------------------------------------------------




With a copy to:

Stephen G. Console

Console Law Offices LLC

1525 Locust Street, 9th floor

Philadelphia, PA 9102

Notices to the Company:

Kenexa Technology, Inc.

650 East Swedesford Road

Wayne, PA 19087

Attn:  Chief Executive Officer

With a copy to: General Counsel

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party.  Any
notice under this Agreement shall be deemed to have been given when so delivered
or received.

8.             Severability.  Whenever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision of this Agreement or any action in any other jurisdiction,
but this Agreement shall be reformed, construed and enforced in such
jurisdiction as if such invalid, illegal or unenforceable provision had never
been contained herein.

9.             Complete Agreement.  This Agreement, those documents expressly
referred to herein and other documents of even date herewith, including the
Release referred to in Section 5, embody the complete agreement and
understanding among the parties and supersede and preempt any prior
understandings, agreements or representations by or among the parties, written
or oral, which may have related to the subject matter hereof in any way.

10.           Non-Disparagement. The parties agree that they will not disparage
each other orally or in writing. Any violation of this provision shall
constitute a material breach of this Agreement. In the event of any such
violation, the other party may present this Agreement to any court of competent
jurisdiction for purposes of obtaining injunctive or other appropriate monetary
relief.

11.           No Strict Construction.  The language used in this Agreement shall
be deemed to be the language chosen by the parties hereto to express their
mutual intent, and no rule of strict construction shall be applied against any
party.

12.           Counterparts.  This Agreement may be executed in separate
counterparts and delivered by facsimile, each of which is deemed to be an
original and all of which taken together constitute one and the same agreement.

13.           Successors and Assigns.  This Agreement is intended to bind and
inure to the benefit of and be enforceable by Executive, the Company, Parent,
Subsidiaries and their respective heirs, successors, assigns, predecessors,
parent, holding companies, subsidiaries, affiliates and related entities, except
that Executive may not assign his rights or delegate his duties or obligations
hereunder without the prior written consent of the Company.


--------------------------------------------------------------------------------




14.           Choice of Law.  All issues and questions concerning the
construction, validity, enforcement and interpretation of this Agreement and the
exhibits and schedules hereto shall be governed by, and construed in accordance
with, the laws of the Commonwealth of Pennsylvania, without giving effect to any
choice of law or conflict of law rules or provisions that would cause the
application of the laws of any jurisdiction other than the Commonwealth of
Pennsylvania.

15.           Amendment and Waiver.  The provisions of this Agreement may be
amended or waived only with the prior written consent of the Company and
Executive, and no course of conduct or course of dealing or failure or delay by
any party hereto in enforcing or exercising any of the provisions of this
Agreement shall affect the validity, binding effect or enforceability of this
Agreement or be deemed to be an implied waiver of any provision of this
Agreement.

16.           Payments on Behalf of Executive.  The Company, the Parent and the
Subsidiaries shall be entitled to deduct or withhold from any amounts owing from
the Company, the Parent or any of Subsidiaries to Executive any federal, state,
local or foreign withholding taxes, excise tax, or employment taxes (“Taxes”)
imposed with respect to Executive’s compensation or other payments from the
Company, Parent or any of Subsidiaries or Executive’s ownership interest in the
Company (including, without limitation, wages, bonuses, dividends, the receipt
or exercise of equity options and/or the receipt or vesting of restricted
equity).

17.           Waiver of Jury Trial.  AS A SPECIFICALLY BARGAINED FOR INDUCEMENT
FOR EACH OF THE PARTIES HERETO TO ENTER INTO THIS AGREEMENT (AFTER HAVING THE
OPPORTUNITY TO CONSULT WITH COUNSEL), EACH PARTY HERETO EXPRESSLY WAIVES THE
RIGHT TO TRIAL BY JURY IN ANY LAWSUIT OR PROCEEDING RELATING TO OR ARISING IN
ANY WAY FROM THIS AGREEMENT OR THE MATTERS CONTEMPLATED HEREBY.

18.           Executive’s Cooperation.  Executive shall reasonably cooperate
with the Company, the Parent and the Subsidiaries in any internal investigation
or administrative, regulatory or judicial proceeding as reasonably requested by
the Company (including, without limitation, Executive being available to the
Company upon reasonable notice for interviews and factual investigations,
appearing at the Company’s request to give testimony without requiring service
of a subpoena or other legal process, volunteering to the Company all pertinent
information and turning over to the Company all relevant documents which are or
may come into Executive’s possession, all at times and on schedules that are
reasonably consistent with Executive’s other permitted activities and
commitments). In the event the Company requires Executive’s cooperation in
accordance with this paragraph, the Company shall reimburse Executive for
reasonable expenses (including lodging and meals, upon submission of receipts).

19.           Arbitration.  Except with respect to disputes or claims under
paragraphs 3, 4 or 10 hereof (which may be pursued in any court of competent
jurisdiction as specified below and with respect to which each party shall bear
the cost of his or its own attorney’s fees and expenses except as otherwise
required by applicable law), each party hereto agrees to binding arbitration
with the American Arbitration Association (“AAA”) in accordance with the AAA
Employment Dispute Resolution Rules as the sole and exclusive method for
resolving any claim or dispute (“Claim”) arising out of or relating to the
rights and obligations acknowledged and agreed to in this Agreement and the
employment of Executive by the Company, the Parent and Subsidiaries (including,
without limitation, disputes and claims regarding employment discrimination,
termination and discharge), whether such Claim arose or the facts on which such
Claim is based occurred prior to or after the execution and delivery of adoption
of this Agreement.  The parties agree that the result of any arbitration
hereunder shall be final, conclusive and binding on all of the parties.  Nothing
in this


--------------------------------------------------------------------------------




paragraph shall prohibit a party hereto from instituting litigation to enforce
any such final determination .  Each party hereto irrevocably submits to the
jurisdiction of the United States District Court for the Eastern District of
Pennsylvania and any Pennsylvania state court of competent jurisdiction sitting
in Chester County, Pennsylvania, and agrees that such courts shall be the
exclusive forum with respect to disputes and claims under paragraphs 3, 4 and 10
and for the enforcement of any final arbitration determination hereunder. Each
party hereto irrevocably consents to service of process by registered mail or
personal service .

20.           Attorney’s Fees.  In connection with any action brought under this
Agreement, the prevailing party will be entitled to reasonable attorney’s fees
and costs, in addition to such legal or equitable relief that is available.

21.           Section and Headings.  The division of this Agreement into
sections and the insertion of headings are for the convenience of reference only
and shall not affect the construction or interpretation of this Agreement.  The
terms “this Agreement”, “hereof”, “hereunder” and similar expressions refer to
this Agreement and not to any particular section or other portion hereof. 
Unless something in the subject matter or context is inconsistent therewith,
references to sections and clauses are to sections and clauses of this
Agreement.

22.           Number.  In this Agreement, words importing the singular number
only shall include the plural and vice versa, and words importing the masculine
gender shall include the feminine and neuter genders and vice versa, and words
importing persons shall include individuals, partnerships, associations, trusts,
unincorporated organizations and corporations.

23.           Independent Advice.  The Company and the Executive acknowledge and
agree that they have each obtained independent legal advice in connection with
this Agreement and they further acknowledge and agree that they have read,
understand and agree with all of the terms hereof and that they are executing
this Agreement voluntarily and in good faith. Executive consents to the
representation of the Company, Parent and Subsidiaries by Pepper Hamilton LLP in
connection with this Agreement and any and all matters relating to Executive,
and waives any and all potential conflicts of interest relating thereto.

24.           Copy of Agreement.  The Executive hereby acknowledges receipt of a
copy of this Agreement duly signed by the Company.

25.           Currency.  All dollar amounts set forth or referred to in this
Agreement refer to U.S. currency.

26.           Effectiveness.  Once this Agreement has been duly executed and
delivered by each party hereto, all of the provisions shall become effective.   
*    *    *    *


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first written above.

Kenexa Technology, Inc.

 

 

 

By:

 /s/ NOORUDDIN KARSAN

 

 

 

 

Its:

 Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 /s/  ELIOT H. CHACK

 

Eliot Chack, also known as Elliot Clark

 


--------------------------------------------------------------------------------




Exhibit A

CONFIDENTIAL RELEASE AGREEMENT

1.             This Confidential Release Agreement (the “Agreement”) is made
between Eliot Chack, also known as Elliot Clark, (the “Executive”) and Kenexa
Technology, Inc. (the “Company”).

2.             In  consideration of and subject to the performance by the
Company of its obligations under the Separation Agreement, entered into on
November , 2006 (the “Separation Agreement”), the Executive on his/her own
behalf and on behalf of his/her heirs, executors, administrators, successors and
assigns hereby freely, voluntarily, and finally and forever release, remise and
discharge KENEXA TECHNOLOGY, INC., a Pennsylvania corporation (the “Company”),
Kenexa Corporation and each of their predecessors, successors (by merger or
otherwise), holding companies, subsidiaries, affiliates, related entities and
assigns, together with, in their capacities as such, each and every of their
officers, directors, shareholders, partners, managers, employees, agents,
attorneys, and the heirs, representatives and executors of same, (hereinafter
collectively the “Releasees”) from any and all actions and causes of action,
complaints, charges, claims and demands, suits, damages, costs, attorneys’ fees,
expenses, contracts, agreements, plans, obligations, compensation and liability
whatsoever, in law or in equity, whether the same are now known or unknown, of
any nature whatsoever, up to and including the later of the date of this
Agreement and the Separation Date (as defined in the Separation Agreement),
including without limitation, claims under the Age Discrimination in Employment
Act of 1967, the Fair Labor Standards Act, the Executive Retirement Income
Security Act, Title VII of the Civil Rights Act of 1964, the Americans with
Disabilities Act, and under any other federal, state or local law, rule or
regulation for alleged employment discrimination, and claims for wages and
benefits, for wrongful termination, constructive discharge, implied covenants of
good faith and fair dealing, breach of contract, fraud, intentional infliction
of emotional distress, invasion of privacy, defamation, violation of public
policy, retaliation, or other tort claim, as well as claims for attorney’s fees
and costs which Executive or anyone claiming by, through or under Executive in
any way might have or could have against he Releasees, including, but not
limited to, any claim which has been made or could have been made in a complaint
filed before the Equal Employment Opportunity Commission, or otherwise.

3.             In consideration of and subject to the performance by the
Employee of his obligations under the Separation Agreement,  the Company hereby
freely, voluntarily, and finally and forever releases, remises and discharges
the Executive, and each and every of his attorneys, and his heirs,
representatives and executors of same, (hereinafter collectively the
“Releasees”) from any and all actions and causes of action, complaints, charges,
claims and demands, suits, damages, costs, attorneys’ fees, expenses, contracts,
agreements, plans, obligations, compensation and liability whatsoever, in law or
in equity, of any nature whatsoever, known up to and including the later of the
date of of this Agreement and the Separation Date.

4.             Executive and Company agree that each will not institute or
pursue or aid any legal proceedings, either individually or as a class
representative, against the other as to any matter released herein.

5.             Executive and Company intend that this Agreement shall not be
subject to any claim of mistake of fact, and that it expresses a full, complete
and final settlement of a liability claimed and denied, regardless of the
adequacy or inadequacy of the consideration given. Executive and Company agree
that there is absolutely no agreement or reservation related to the subject
matter hereof not clearly expressed herein, that the consideration stated herein
is all that Executive, Company and their attorneys, past and present, are ever
to receive for all claims to damages, costs, attorneys fees and other expenses,
and that Executive and Company are entering into this Agreement with the full
knowledge that this Agreement covers all possible claims that Executive and


--------------------------------------------------------------------------------




Company might have against the other, whether oral or written, as of the date
hereof and as of the Separation Date.

6.             It is also expressly understood that nothing in this Agreement is
to be construed as an admission of liability or wrongdoing by the Company or any
of the Releasees.

7.             Executive further agrees that he/she has and will maintain the
terms of this Agreement and the Separation Agreement in complete confidence and
to maintain in strict confidence Kenexa’s trade secrets and confidential and
proprietary information.

8.             Executive and Company  acknowledge  that each is hereby advised
in writing to consult with an attorney prior to signing this Agreement.

9.             Executive and Company acknowledge that each has not filed any
lawsuits, claims, charges or complaints against the other with any local, state
or federal agency or court prior to the date of the execution hereof.

10.           Executive further acknowledge that he/she has been offered a
period of at least twenty-one (21) days during which to review and consider this
Agreement and shall have seven (7) days after the date hereof within which to
revoke this Agreement by notice to the Company (“Revocation Period”), with this
Agreement not becoming effective until the Revocation Period has expired.  If
Executive chooses to sign this Agreement in advance of the expiration of
twenty-one (21) days, Executive voluntarily waives the balance of that period.
Executive understands that the Company’s offer is only valid for and must be
accepted within twenty-one (21) days from the date of delivery of this Agreement
to Executive.  Executive understands that revocation of this Agreement must be
in writing to Kenexa’s Chief Executive Officer, at 650 East Swedesford Road,
Wayne, PA 19087.

11.           This Agreement shall be interpreted, construed and enforced in
accordance with the laws of the Commonwealth of Pennsylvania excluding its
conflicts of law rules.

12            The provisions of this Agreement are severable and if any
provision of this Agreement is held by any court to be illegal, invalid or
unenforceable, the Agreement shall be deemed modified to the least extent
possible so as to make it valid and enforceable in a manner most closely
approximating the intention of the parties herein.

13.           This Agreement, together with the Separation Agreement, contains
the entire agreement of the parties with respect to the subject matter hereof. 
It cannot be changed orally, and it supersedes any and all prior agreements
between the parties.

14.           This Agreement shall not become effective or enforceable until
eight (8) days after the date hereof.

15.           This Agreement may be executed in separate counterparts and
delivered by facsimile, each of which is deemed to be an original and all of
which taken together constitute one and the same agreement.


--------------------------------------------------------------------------------




HAVING READ AND FULLY UNDERSTOOD THE TERMS AND SIGNIFICANCE HEREOF AND INTENDING
TO BE LEGALLY BOUND HEREBY AND ACTING KNOWINGLY AND VOLUNTARILY AND WITHOUT
DURESS, COERCION OR UNDUE INFLUENCE OF ANY KIND, EXECUTIVE has set his/her hand
and seal as of this         day of                      , 2006.

 

 (SEAL)

Witness:

 

 

Eliot Chack, also known as Elliot Clark

 

 

 

 

 

Date:

 

 

 

 

 

 

 

 

KENEXA TECHNOLOGY, INC.

 

 

 

 

Date:

 

 

By:

 

 

 

 

Nooruddin Karsan, Chief Executive
Officer

 


--------------------------------------------------------------------------------